Exhibit 10.1

EXECUTION COPY

Cedar Fair, L.P.

Cedar Fair Management, Inc.

One Cedar Point Drive

Sandusky, Ohio 44870-5259

May 4, 2010

Q Funding III, L.P. and Q4 Funding, L.P.

301 Commerce Street, Suite 3200

Fort Worth, Texas 76102-4140

Dear Q Funding III, L.P. and Q4 Funding, L.P.:

This letter agreement (“Letter Agreement”) sets forth the understanding of Cedar
Fair, L.P., a Delaware limited partnership (the “Company”), Cedar Fair
Management, Inc., an Ohio corporation and the general partner of the Company
(the “General Partner”), Q Funding III, L.P. (“QIII”) and Q4 Funding, L.P.
(together with QIII, the “Investor”) with respect to the composition of the
board of directors of the General Partner (the “Board”) and related matters.

 

1. New Directors. Immediately after the Company’s 2010 Annual Meeting of
Unitholders, the General Partner will increase the size of the Board from seven
to nine directors on the terms set forth herein. The two new directors will be
Class I directors, with a term expiring at the Company’s 2013 Annual Meeting of
Unitholders.

 

2. Executive Search Firm. The Investor has engaged the executive search firm
Spencer Stuart to identify potential Board candidates. The Investor and the
Board (or a committee thereof) have mutually agreed on the appropriate
background, experience, credentials and other qualifications to be used by
Spencer Stuart to identify qualified board candidates (the “Selection
Criteria”). The fees and expenses of Spencer Stuart will be paid by the
Investor.

 

3. Selection of Nominees. Based on the Selection Criteria, Spencer Stuart will
present between four and seven director candidates (the “Candidates”) to the
Investor and the Board (or a committee thereof), as discussed and agreed by the
parties’ respective counsel. The Investor and the Board (or a committee thereof)
will mutually select two of the Candidates to be appointed to the Board. If the
Investor and the Board (or a committee thereof) are unable to agree prior to the
Company’s 2010 Annual Meeting of Unitholders on the two Candidates to be
appointed to the Board, then the Investor shall be entitled in its sole
discretion to select one Candidate to be appointed to the Board and the Board
(or a committee thereof) shall be entitled in its sole discretion to select the
other Candidate to be appointed to the Board.



--------------------------------------------------------------------------------

Q Funding III, L.P. and Q4 Funding, L.P.

May 4, 2010

Page 2

 

4. Classification; Decrease in Size of the Board. No later than the Company’s
2011 Annual Meeting of Unitholders (which shall not be held later than June 30,
2011), the General Partner will (i) apportion the directors (other than the two
new directors specified in paragraph 1 above) among the three classes of the
Board so as to maintain the number of directors in each class as nearly equal as
possible and (ii) decrease the size of the Board from nine to seven directors.

 

5. 2010 Annual Meeting. With respect to each of the two known matters to be
considered at the Company’s 2010 Annual Meeting of Unitholders (as set forth in
the Company’s Definitive Proxy Statement, dated April 30, 2010), which shall not
be held later than June 15, 2010, the Investor will vote all of its limited
partnership units of the Partnership as recommended by the Board.

 

6. Legal Proceedings. As soon as possible (and in any event within 24 hours of
the date hereof), the Investor will voluntarily dismiss, without prejudice, the
action it filed on April 29, 2010 in the Court of Chancery of the State of
Delaware against the Company and the General Partner.

 

7. Miscellaneous. The Investor and the Partnership will confer and agree on any
public statements or announcements regarding this Letter Agreement. This Letter
Agreement embodies the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings relating to the
subject matter hereof. This Letter Agreement may be executed in any number of
counterparts and by different parties, each of which when so executed shall be
deemed an original, and all of which taken together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Letter Agreement by facsimile or by PDF file (portable document format file)
shall be as effective as delivery of a manually executed counterpart of this
Letter Agreement. This Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

Q Funding III, L.P. and Q4 Funding, L.P.

May 4, 2010

Page 3

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Company a copy of this Letter Agreement.

Very truly yours,

 

Cedar Fair, L.P.     Cedar Fair Management Inc.

By: Cedar Fair Management Inc.,

its general partner

    By:   /s/ Richard L. Kinzel     By:   /s/ Richard L. Kinzel Name:   Richard
L. Kinzel     Name:   Richard L. Kinzel Title:   Chairman, President and Chief
Executive Officer     Title:   Chairman, President and Chief Executive Officer

Accepted and agreed to as of the date first written above:

 

Q FUNDING III, L.P.     Q4 FUNDING, L.P.

By: Prufrock Onshore, L.P.,

its general partner

   

By: Star Spangled Sprockets, L.P.,

its general partner

    By: J Alfred Onshore, LLC,

    its general partner

   

    By: Excalibur Domestic, LLC,

    its general partner

        By:   /s/ Noel Nesser             By:   /s/ Noel Nesser         Name:  
Noel Nesser             Name:   Noel Nesser         Title:   CFO & Treasurer    
        Title:   CFO & Treasurer